      Case 2:19-cv-13184-ILRL-DMD Document 62 Filed 08/31/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, L.L.C.                                                CIVIL ACTION

VERSUS                                                                  NO. 19-13184

ALFREDO CRUZ, ET AL.                                                    SECTION "B" (3)

                                           ORDER

       Before the Court is a motion to expedite. [Doc. #60].

       The motion is granted.

       IT IS ORDERED that the Motion to Compel and for Sanctions Against Disco Amigos

Social Aid and Pleasure Club [Doc. #59] is SET FOR SUBMISSION ON THE BRIEFS before

the undersigned Magistrate Judge on Wednesday, September 9, 2020. Any memorandum in

opposition shall be filed no later than Monday, September 7, 2020 at 12:00 p.m., and any reply

memorandum shall be filed no later than Wednesday, September 9, 2020 at 12:00 p.m.

       New Orleans, Louisiana, this 31st day of August, 2020.




                                            DANA M. DOUGLAS
                                            UNITED STATES MAGISTRATE JUDGE
